1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
2
                                                                   Jun 26, 2019
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK    C

                        EASTERN DISTRICT OF WASHINGTON
4
     JASON MARK HART,                           No. 4:19-cv-05008-SMJ
5
                              Plaintiff,        ORDER DISMISSING ACTION
6
                 v.
7
     DEPARTMENT OF CORRECTIONS
8    and DR. DANIEL VARNELL,

9                             Defendants.

10
           By order filed April 30, 2019, the Court directed Plaintiff Jason Mark Hart to
11
     comply with 28 U.S.C. § 1915(a)(2), which requires a prisoner seeking to bring a
12
     civil action without prepayment of the filing fee to submit a certified copy of his
13
     trust fund account statement (or institutional equivalent) for the six months
14
     immediately preceding the filing of the complaint. ECF No. 5. In the alternative,
15
     the Court instructed Plaintiff to pay the $400.00 fee (a $350.00 filing fee plus a
16
     $50.00 administrative fee) to commence this action under 28 U.S.C. § 1914. Id.
17
           The Court cautioned Plaintiff, a prisoner at the Special Offender’s Unit of the
18
     Monroe Correctional Complex, that failure to comply would result in this case being
19
     closed. Plaintiff did not comply with the Court’s directive and has filed nothing
20
     further in this action. Therefore, IT IS ORDERED that this action is DISMISSED


     ORDER DISMISSING ACTION - 1
1    without prejudice.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

3    enter judgment, provide copies to Plaintiff and close the file. The Court certifies

4    any appeal of this dismissal would not be taken in good faith.

5          DATED this 26th day of June 2019.

6                         _________________________
                          SALVADOR MENDOZA, JR.
7                         United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING ACTION - 2
